Exhibit 10.7

Letter of Intent

     The parties to this Letter of Intent are Baron Energy, Inc. (“Baron”) and
Pertex Production LP, Esconde Resources LP, and Permian Legend Petroleum LP,
privately held Texas limited partnerships (hereinafter collectively referred to
as “Pertex”). This Letter of Intent is intended to set out the general
conditions for an acquisition of Pertex’s assets, both operated and
non-operated, with working interest ranging from 5% to 100% and all associated
equipment and property rights (the “Working Interest”) in oil and gas fields
located in Bordon, Garza, Jones, Kent, Nolan, Reagan, Runnels, Scurry and Taylor
Counties, Texas, and identified as the “Pertex Assets.” Baron will merge with
Pertex by issuance of its restricted common stock to Pertex’s unit holders.

1.0 Timing of the Investment, Conditions, Initial Acquisition:

     1.1 Baron, which is a reporting company, trading on the OTC Bulletin Board,
will effect a recapitalization such that it has no more than 20,000,000 shares
of stock outstanding prior to conclusion of the acquisition contemplated by this
Letter of Intent.

     1.2 Pertex will deliver, at Closing, 99% or more of its outstanding units,
burdened by no more than $3,200,000 in long-term or scheduled debt, in exchange
for 20,000,000 shares of Baron post-recapitalization common stock, such that
Pertex’s unit holders will receive a 50/100 total interest in Baron.

     1.3 The parties will have a period of 15 days from the date of execution of
the Letter of Intent to conduct relevant investigations or due diligence with
respect to the assets, liabilities and corporate structure of Pertex and Baron
for purposes of moving to a Merger Agreement based upon the terms of this Letter
of Intent. All currently-available financial records will be available for
review by either party at any time with reasonable notice. Baron acknowledges
that Pertex will be undertaking, as soon as possible, an audit of its financial
statements for the most recent two years and any interim periods as applicable
suitable for filing with the Securities and Exchange Commission for purposes of
compliance with the reporting requirements under which Baron operates, as set
out in the Exchange Act of 1934. Completion of this acquisition cannot proceed
without delivery of the audit to Baron.

     1.4 The parties anticipate entry into a binding Merger Agreement, dependant
only upon satisfactorily completion of Pertex’s audit and SEC approval of
Baron’s proxy, on or before February 15, 2010. (“closing’)

     1.5 The Parties agree that upon execution of this Letter of Intent, and
until closing, they will no longer solicit or entertain offers or enter into any
agreements for any transaction that is comparable to this transaction and also
will not furnish information to any person or entity for such purpose for the
same period, during which period the parties will use their good faith efforts
to prepare and execute the Merger Agreement setting forth the terms of the
transaction contemplated by this Letter of Intent.

--------------------------------------------------------------------------------



2.0 Corporate Structure, Post-Closing

     2.1 The parties will transfer management control from the current
executives and directors at Baron to appointees and nominees selected by Pertex,
with an orderly transfer of power to occur at or shortly after Closing. All
existing employment agreements at Baron will be honored (subject to review of
such contract by Pertex), but no new agreements will be entered into prior to
Closing, without the expressed written consent of Pertex.

     2.2 Pertex (Baron post merger) agrees to not issue any additional shares
for a period of 12 months following the Closing other than for the purpose of
acquiring additional oil and gas assets, the extinguishment of debt, or as an
incentive or compensation to directors, employees, or contractors during the
normal course of business.

3.0 Miscellaneous Terms and Conditions

     3.1 Time is of the Essence. Time is of the essence of this Letter of Intent
and of each and every provision hereof.

     3.2 Amendment. This Letter of Intent may be amended or modified at any time
and in any manner only by an instrument in writing executed by the parties
hereto.

     3.3 Further Actions and Assurances. At any time and from time to time, each
party agrees to take actions and to execute and deliver documents as may be
reasonably necessary to effectuate the purposes of this Letter of Intent.

     3.4 Assignment. This Letter of Intent shall not be assignable by Pertex or
Baron.

     3.5 Notices. Any notice or other communication required or permitted by
this Letter of Intent must be in writing and shall be deemed to be properly
given when delivered in person to an officer of the other party, when deposited
in the United States mails for transmittal by certified or registered mail,
postage prepaid, or when deposited with a public telegraph company for
transmittal, or when sent by facsimile or email of a “PDF” file transmission,
charges prepaid, provided the communication is addressed:

Baron Energy, Inc.
Michael Maguire
3753 Howard Hughes Parkway, Suite 135
Las Vegas, Nevada 89169
Phone & Fax: 702-993-7424

Pertex Production LP
Ronnie L. Steinocher
Pertex Operations LLC
3327 West Wadley Ave., Ste 3-267
Midland, Texas 79707
Ph/Fax 432-685-1307

--------------------------------------------------------------------------------



     3.6 Governing Law. This Letter of Intent was negotiated and is being
contracted for in the State of Texas, and shall be governed by the laws of the
State of Texas, notwithstanding any conflict-of-law provision to the contrary.
Corporate securities and governance issues will be governed by Baron’s state of
domicile, Nevada. Should any aspect of this Letter of Intent be subject to
litigation or arbitration, the prevailing party in such dispute will be entitled
to, in addition to all other damages, an award of its reasonable attorneys and
accountant's fees.

     3.7 Entire Agreement. This Letter of Intent contains the entire agreement
between the parties hereto and supersedes any and all prior agreements,
arrangements, or understandings between the parties relating to the subject
matter of this Letter of Intent. No oral understandings, statements, promises,
or inducements contrary to the terms of this Agreement exist. No
representations, warranties, covenants, or conditions, express or implied, other
than as set forth herein, have been made by any party.

     3.8 Facsimile Counterparts. This Letter of Intent may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. A facsimile, email “PDF”, telecopy, or other reproduction of this
Letter of Intent may be executed by one or more parties and such executed copy
may be delivered by facsimile or similar instantaneous electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen, and such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
agree to execute an original of this Letter of Intent as well as any facsimile,
telecopy or other reproduction hereof.

     3.9 Confidentiality. The parties each covenant and agree that, except as
consented to by the Parties, neither they nor any of their respective officers,
directors, employees, agents or representatives will disclose any confidential
information of the other to any third party, except (i) as required by law or
regulation (including applicable securities regulations) or (ii) to a party’s
accountants, lawyers, employees, investors, bankers, advisors and
representatives in connection with evaluating whether to proceed with
negotiating and closing this transaction. Pertex specifically acknowledges that
Baron is a publicly-trading company and disclosure of information in an untimely
manner could be governed by SEC rules and regulations not currently imposed upon
Pertex.

     3.10 Cumulative Purchases. Pertex will not acquire any already-issued
shares of Baron from other shareholders without the prior written consent of
Baron.

     3.11 It is understood that this letter of intent constitutes only a
statement of the mutual intentions of the Parties hereto with respect to the
proposed transaction and does not contain all matters upon which agreement must
be reached in order for the proposed transaction to be consummated. This letter
of intent therefore does not constitute a binding commitment, or any offer by
any party to enter into a binding commitment, with respect to the proposed
transaction. Any binding agreement relating to the proposed transaction shall be
conditioned upon the completion of due diligence by the Parties with the results
of such due diligence being satisfactory to the Parties in their sole
discretion,

--------------------------------------------------------------------------------



the negotiation and execution of the Merger Agreement in a form satisfactory to
each Party and satisfaction of the conditions to be set forth therein.

Executed to be effective the 15th day of December, 2009:

Baron Energy, Inc.  Pertex Production, L.P.    By: /s/ Michael Maguire  By:  /s/
Ronnie L. Steinocher  Michael Maguire    Ronnie L. Steinocher  President   
Manager      Esconde Resources LP    By: Esconde Energy LLC, its General   
Partner      By:  /s/ Ronnie L. Steinocher      Ronnie L. Steinocher,     
President      Permian Legend Petroleum LP    By Permian Legend LLC, its
General    Partner        By:  /s/ Ronnie L. Steinocher      Ronnie L.
Steinocher,      Manager 


--------------------------------------------------------------------------------

